DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 20 July 2022.  Claims 1-13 are currently pending of which all claims are currently amended.

Drawings
Acknowledgment is made to Applicant’s specification amendments received 20 July 2022.  The objections to the drawings presented in the Office Action of 20 July 2022 are withdrawn.  

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6 the word “the” is repeated twice in a row.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 2, claim 1 recites that each high-pressure fluid outlet of each cell of each cell package are connected to a common high-pressure fluid outlet, indicating a single common high-pressure fluid outlet; however, later in claim 1 and in dependent claim 2, the claim then recites that each common high-pressure fluid outlet is connected to a main fluid outlet, indicating a plurality of common high-pressure fluid outlets.  It is unclear as to how these can both be simultaneously true.  For the purpose of Examination it has been interpreted that the claims intend to recite that each cell of an individual cell package is connected to a common high-pressure fluid outlet and each common high-pressure fluid outlet of each cell package is connected to a main fluid outlet.  It is important to note that if this interpretation is found to be incorrect, these claims would raise issues under 35 USC 112 1st and 4th.  
As to claims 1 and 3, claim 1 recites that each low-pressure fluid inlet of each cell of each cell package are connected to a common low-pressure fluid inlet, indicating a single common low-pressure fluid inlet; however, in dependent claim 3, the claim then recites that each common low-pressure fluid inlet is connected to a main fluid inlet, indicating a plurality of common low-pressure fluid inlets.  It is unclear as to how these can both be simultaneously true.  For the purpose of Examination it has been interpreted that the claims intend to recite that each cell of an individual cell package is connected to a common low-pressure fluid inlet and each common low-pressure fluid inlet of each cell package is connected to a main fluid inlet.  It is important to note that if this interpretation is found to be incorrect, these claims would raise issues under 35 USC 112 1st and 4th.  
As to claims 1, 4 and 5, claim 1 recites a common electric power supply connected to each cell or each cell package; however, claims 4 and 5, which are dependent upon claim 1, recite a plurality of electric power supplies.  It is unclear as to how these can both be simultaneously true.  For the purpose of Examination it has been interpreted that the claims intend to recite that each cell of an individual cell package is connected to a common power supply and each cell package is connected to an individual power supply.  It is important to note that if this interpretation is found to be incorrect, these claims would raise issues under 35 USC 112 1st and 4th.  
Further as to claim 3, the claim recites the limitation “the main fluid inlet”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or series
nonobviousness.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0002795 to Beverage et al. (Beverage) in view of US Patent Application Publication No. 2016/0168730 to Watanabe (Watanabe) and further in view of US Patent Application Publication No. 2017/0082328 to Bahar (Bahar).
As to claims 1, 3 and 4, Beverage teaches a solid-state electrochemical compressor comprising a plurality of electrochemical cell packages (121/122) arranged in parallel, each electrochemical cell package comprising a plurality of individual cells therein, each cell comprising a membrane electrode assembly comprising an anode for receiving a gas containing hydrogen on a low pressure side of a membrane and a cathode for generating hydrogen on a high pressure side of the membrane, thus each anode connected to a low-pressure inlet of some sort and each cathode connected to a high-pressure outlet of some sort (Paragraph 0004, 0005, 0009 and 0021; Figure 1).
Beverage further teaches that each electrochemical cell package comprises an individually controlled electric power supply (Paragraph 0009).  However, Beverage is silent as to specifically how the plurality of cell in each package are electrically connected to the power supply.  However, Watanabe also discusses a solid-state electrochemical compressor package comprising a plurality of individual cells and teaches that an effective means for electrical interconnection of the individual cells within a cell package is series connection (Abstract; Paragraph 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to interconnect the individual cells of a cell package of Beverage in series with the expectation of effectively interconnecting the individual cells at taught by Watanabe.  
As discussed above, Beverage teaches that the individual cells are connected in some way to a low-pressure fluid inlet source and a high-pressure fluid outlet source, through a hydrogen distribution circuit (170) (Paragraph 0029).  However, Beverage is silent as to specifically how the individual cells are connected to the inlets and outlets.  However, Watanabe further teaches an effective way to fluidly interconnect individual cells in a cell package and teaches that this incudes connecting individual cell inlet passages (8h) to a common low-pressure fluid inlet (11a/8g) and connecting individual cell outlet passages (8i) to a common high-pressure fluid outlet (8j/11c) (Paragraph 0105; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to fluidly connect the individual cells of a cell package such that they each have an individual low-pressure fluid inlet connected to a common low-pressure fluid inlet and an individual high-pressure fluid outlet connected to a common high-pressure fluid outlet as taught by Watanabe with the expectation of effectively providing fluid connection.  
Beverage teaches a common fluid distribution system (170) to the cell packages (121/122) including a main fluid inlet connected to all the cell packages (121/122) (Figure 1); however, Beverage is silent as to specifically how this fluid distribution removes the hydrogen generated from the cell package and thus fails to teach that the apparatus comprises a main fluid outlet coupled to the common high-pressure fluid outlets of the combination.  However, Bahar also discusses electrochemical compressors comprising a plurality of separate cell packages in parallel and teaches that in addition to connecting the cell packages (350/351/352/352) to a common main fluid inlet (112), as in Beverage, they should be connected to a main fluid outlet (374) (Paragraph 0063; Figure 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the common high-pressure outlets from each cell package of the combination to a main fluid outlet with the expectation of effectively providing the fluid flow as taught by Bahar.  
As to claim 2, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  As discussed above the combination teaches that the common high-pressure fluid outlets of the cell packages are coupled to a main fluid outlet.  Bahar further teaches that the outlets of the system should comprise one-way check vales in order to allow for one-way flow and avoid back pressure issues (Paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide check vales to any number of the passages, including the main fluid outlet, in order to ensure one-way flow out of the main fluid outlet and avoid back pressure issues as taught by Bahar.  
As to claim 5, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  Beverage further teaches that the apparatus comprises a monitor (controller) in communication with each power supply, thus capable of performing the functional language of “for monitoring electric properties of each cell of the plurality of cells of the respective cell package of the plurality of cell packages” (Abstract; Paragraphs 0009 and 0028).
As to claim 6, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  As discussed above, the combination teaches that the cells of an individual package are electrically connected in series, and thus must, in some way, be “available as external contacts”.  
As to claim 7, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 5.  Beverage further teaches that the cells comprises temperature sensors for monitoring a temperature and associated pressure of the cells (Paragraph 0032).
As to claim 8, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  Beverage further teaches that the power supplies are configured for setting a cell package power optimal for power the cell package (Paragraphs 0022-0025).
As to claim 10, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  Beverage teaches that the cell package comprises anywhere from one to 500 or more individual cells (Paragraph 0021).
As to claim 11, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  The electrical power supply of Beverage is capable of operating at any number of power values (Paragraph 0025).
As to claims 12 and 13, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  The combination as applied above fails to further teach that the cells are arranged in a common housing.  However, Watanabe further teaches that the electrochemical cell package should be placed in a housing, high-pressure tank (3a), in order to minimize and detect leakage (Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Beverage by placing all of the cell package in a common high-pressure housing in order to minimize and detect leakage as taught by Watanabe.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Beverage, Watanabe and Bahar as applied to claim 1 above, and further in view of US Patent Application Publication No. 2003/0155252 to Juda et al. (Juda).
As to claim 9, the combination of Beverage, Watanabe and Bahar teaches the apparatus of claim 1.  However, Beverage fails to specifically teach that the power source is configured to be able to reverse a current direction.  However, Juda also discusses electrochemical compressors and teaches that the power source should be configured so as to allow for periodic polarity reversal in order to eliminate hydrogen gas formation within the electrolyte (Paragraph 0031 and Claim 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the power source of Beverage with a power source capable of polarity reversal in order to eliminate hydrogen gas formation within the electrolyte as taught by Juda.  

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
Applicant’s argue that Watanabe does not teach a plurality of individual cell packages.  However, the Examiner has not utilized Watanabe to teach a plurality of cell packages, but rather fluid and electrical interconnections within a single cell package.  Beverage and Bahar are relevant to the teachings of a plurality of cell packages.  
Applicant’s further argue that Beverage fails to teach that the membrane is located between a high-pressure fluid outlet and a low-pressure fluid inlet.  However, the Examiner disagrees.  The technology of Beverage would not work without this being the case.  Beverage clearly state that a gas containing hydrogen (an inlet feed) contact the anode wherein hydrogen molecules are oxidized, the protons then passing through the membrane to the cathode to reform the hydrogen molecule (the purified and pressurized outlet feed).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794